*481MEMORANDUM **
Rafael Reyes-Quintero appeals from the 70-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Reyes-Quintero contends that the district court erred at sentencing by failing to consider the factors set forth in 18 U.S.C. § 3553(a), and by failing to provide sufficient reasons for the sentence it imposed. He also contends that his sentence is unreasonable in light of the § 3553(a) factors. We conclude that the district court did not commit procedural error and that Reyes-Quintero’s sentence is substantively reasonable. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); Gall v. United States, — U.S.-, 128 S.Ct. 586, 600-02, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 995-96 (9th Cir. 2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.